Citation Nr: 1637739	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a pilonidal cyst.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for bilateral hip and leg pain.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1949 to November 1951.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disability, a pilonidal cyst, PTSD, a heart disability, hypertension, a left knee disability, bilateral hip and leg pain, and gout.  A January 2014 rating decision by the Cleveland, Ohio RO continued the denial of service connection for PTSD.  In March 2015, a hearing was held before a Decision Review Officer (DRO).  In July 2016, a videoconference hearing was held before the undersigned; transcripts of each are in the record.

The June 2010 rating decision on appeal denied service connection for PTSD. The Veteran's medical records also include diagnoses of depression and anxiety. Accordingly, the Board finds that his claim of service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The Board notes that the Veteran originally filed a claim of entitlement to service connection for a pilonidal cyst in March 1953, and that no rating decision was ever issued with respect to this original claim.  Given this procedural history, the Board finds that the Veteran's claim of service connection for a pilonidal cyst has remained pending since March 1953.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of service connection for a back disability, bilateral hip and leg pain, and for a psychiatric disability, to include PTSD, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. On the record at a July 2016 videoconference hearing before the Board, the Veteran withdrew his appeal seeking service connection for gout, a left knee disability, a heart disability, and hypertension; there is no question of fact or law in these matters remaining for the Board to consider.

2. The evidence is at least in relative equipoise as to whether the Veteran's pilonidal cyst had its onset during his active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claims seeking service connection for gout, a left knee disability, a heart disability, and hypertension.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The criteria for service connection for a pilonidal cyst have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for gout, a left knee disability, a heart disability, and hypertension, and as this decision grants the remaining benefit sought by granting service connection for a pilonidal cyst, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service Connection for Gout, a Left Knee Disability, a Heart Disability, and Hypertension

Legal Criteria

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

Factual Background and Analysis

On the record at the July 2016 videoconference hearing, the Veteran withdrew his appeal seeking service connection for gout, a left knee disability, a heart disability, and hypertension.  There remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal in these matters and the appeal must be dismissed.

Service Connection for a Pilonidal Cyst

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

The Veteran contends that he first experienced a pilonidal cyst during active service, and has continued to experience it since.  In his original March 1953 claim, he stated that his cyst originated in January or February 1950.  A March 1953 private treatment record shows that a pilonidal cyst was treated and operated on after he reported intermittent dull pain in his perianal and coccygeal area since the prior November.   His VA treatment records show a continuing diagnosis of a pilonidal cyst.

During his July 2016 videoconference hearing, the Veteran testified that he repeatedly hit his tailbone when jumping out of the plane that he piloted during service and also fell on his tailbone while playing football in service.  He further testified that he did not seek treatment for his cyst in service because he was "tough."  He described the cyst as itching and would note blood on the toilet paper when he wiped.  

Analysis

On longitudinal review of the record, the Board finds that the evidence reasonably supports the Veteran's claim.  As noted above, it is not in dispute that the Veteran currently has a pilonidal cyst.  Therefore, the first element of service connection, a current disability, is established.

The Veteran is competent to observe that he has experienced a pilonidal cyst in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts (of the cyst beginning in service and persisting since) as not credible.  Although a March 1953 private surgical record includes a complaint of intermittent dull pain in that same area since November 1952, the Board finds that the Veteran has been consistent in his contention that he had a cyst in service, but did not seek treatment for it until postservice. There is nothing in the record that controverts the Veteran's statements in this regard; in fact, his statements are supported by treatment notes dated in close temporal proximity to his service. The Board accordingly finds the Veteran's competent statements as to the onset of his pilonidal cyst to be credible.  Therefore, the second element of service connection, an in-service event or injury, is also established.

Finally, competent and credible lay evidence, in the form of the Veteran's statements, establishes that the Veteran's current pilonidal cyst is the same condition that began in service and continued until the present.  A pilonidal cyst is a disability capable of lay observation, see Jandreau, 492 F.3d at 1377, and the Veteran's report that the cyst has persisted since service are deemed credible.  Accordingly, the third element of service connection, a causal link between the current condition and military service, is also established.

Resolving any reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for a pilonidal cyst is warranted.


ORDER

The appeal seeking service connection for gout is dismissed.

The appeal seeking service connection for a left knee disability is dismissed.

The appeal seeking service connection for a heart disability is dismissed.

The appeal seeking service connection for hypertension is dismissed.

Service connection for a pilonidal cyst is granted, effective March 26, 1953.

REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.  As an initial matter, it appears that some of the Veteran's service treatment records (STRs) are missing.  During his March 2015 DRO hearing, the Veteran stated that he was advised that his STRs were burned in a fire.  However, no formal finding of unavailability is in the record.  Accordingly, the Board finds that additional attempts to obtain complete STRs should be made.  If no further records are available, such should be noted in the record.


Psychiatric Disability

The Veteran reported that he was assigned to the V6 TBM Squadron stationed at Buckley Naval Air Station from September 1949 to September 1951.  While performing Shore Patrol duties, he and another corpsman received an emergency call from the bombing range.  They were the first on scene and witnessed 15 Army Reservists badly burned as a result of the accidental discharge of a phosphorous grenade; the Veteran drove several of them to a nearby hospital for treatment.  During his July 2016 hearing, he testified that he began to drink alcohol after this incident and nearly became an alcoholic.  He recalled experiencing nightmares and mood changes during service, and flashbacks since service.  He specifically testified witnessing a soldier's "face burning with the phosphorus bomb, oh god. They took him in the ambulance, four or five men, or seven men, I don't know how many we had in there. Phosphorus burns dirt and these men, I don't --."  Seeing the Veteran overcome with emotion, the undersigned recessed the hearing for a brief period.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for a psychiatric disability.  VA treatment records show current diagnoses of PTSD, depression, and anxiety.  Given his credible testimony, an examination to obtain an opinion as to whether his psychiatric disability is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should take into consideration the Veteran's report of witnessing the aftermath of the accidental discharge of a phosphorous bomb.  The examiner may accept the Veteran's statements about this incident as fact when considering whether the Veteran's current psychiatric diagnoses are causally related to his military service. 


Back Disability 

Initially, the Veteran claimed that his back disability is related to his [now] service-connected pilonidal cyst.  During his July 2016 hearing, however, the Veteran and his representative appeared to state that the back injury is separate from his pilonidal cyst but due to the same events in service, including repeatedly hitting his tailbone when jumping out of the plane he piloted during service and falling on his tailbone during an in-service football game.  The Board notes that the Veteran reported on an April 1953 hospital discharge summary (related to a pilonidal cyst surgery) that he had back pain in service.

The Veteran has not yet been afforded a VA examination in conjunction with his claim of service connection for a back disability, nor has the secondary service connection theory of entitlement been adequately addressed.  Accordingly, an examination to secure a medical opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The record also suggests that the medical evidence associated with the record is incomplete because the Veteran reported during his July 2016 hearing that he had a back surgery at the Tucson VA Medical Center (VAMC). The claims file does not include any records concerning this back surgery.  Therefore, a remand is also required to obtain these records and associate them with the claims file.





Bilateral Leg and Hip Pain

With respect to the Veteran's claim of service connection for bilateral hip and leg pain, the Board notes that the Veteran's treatment records do not include a diagnosis  for either condition.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, because the record suggests that the medical evidence associated with the record is incomplete, the Board must remand this matter for additional development before this claim can be decided.

Specifically, the Board notes that the Veteran submitted a medical authorization release for medical records from Dr. Ruben Calvillo in January 2010.  Although the claims file includes an initial request for medical records from Dr. Calvillo, there is no indication that an initial request was made when such records were not received.  (While the Board notes that the record contains a two-page treatment record from Dr. Calvillo with the University Medical Center in Tucson, Arizona, it appears that this record was submitted by the Veteran and not in response to VA's request for records.)  Because such records are critical in determining the medical questions at issue (and may, in fact, show a diagnosis relating to the Veteran's bilateral hip and leg pain), they must be secured.  Additionally, during the July 2016 hearing, the Veteran testified that he was scheduled to see his primary care physician at the Green Valley Community Based Outreach Clinic (CBOC) and hoped to schedule an appointment with an orthopedist.  The most recent VA treatment records are from August 2012.  Any outstanding (updated) records of VA treatment the Veteran has received for the disabilities remaining on appeal may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the Board finds that a remand is necessary to obtain any missing treatment records in an attempt to confirm a diagnosis for the Veteran's bilateral hip and leg pain.  Assuming these diagnoses are confirmed, VA examinations will be necessary to determine whether these disabilities are causally related to service or proximately due to or the result of a service-connected disease or injury.  
      
Additional Considerations

The Veteran testified during his July 2016 videoconference hearing that he applied for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). 

2.  The AOJ should conduct an exhaustive search for any outstanding STRs not already associated with the record. The AOJ should also contact the Veteran and ask him to submit any such records in his possession. If no further records are available, the reasons for unavailability should be noted in the record.

3.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records from Dr. Ruben Calvillo and University Medical Center in Tucson, Arizona.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.

4. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal, to specifically include records from the Tucson VAMC, to include surgical records related to his back surgery, and all records from Green Valley CBOC.

5. The AOJ should also arrange for a psychiatric examination of the Veteran to determine the nature and likely causes of his psychiatric disability.  The examiner must review the Veteran's record in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Please identify the Veteran's psychiatric disability(ies) by diagnosis.

(b) Regarding each diagnosed psychiatric disability (to include PTSD, depression, and anxiety), is it at least as likely as not (defined as a 50% or better probability) that any such psychiatric disabilities are causally related to his military service? All pertinent diagnoses already of record must be addressed.

The examiner must consider (and take as fact) the Veteran's statements about the in-service traumatic event of witnessing the aftermath of an accidental discharge of a phosphorous grenade. The examiner should specifically consider the written statements submitted by the Veteran and his testimony during the March 2015 and July 2016 DRO and Board hearings, respectively.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

6.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely cause (or causes) of his back disability and of any diagnosed bilateral hip and leg pain. The examiner must review the Veteran's record in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify the Veteran's back disability and bilateral hip and leg pain by diagnosis(es).

(b) Regarding each diagnosed disability, is it at least as likely as not (defined as a 50% or better probability) that the disability is related to the Veteran's service, to include an injury therein? 

(c) If not, and specifically regarding each diagnosed back disability, is it at least as likely as not (defined as a 50% or better probability) that any such disability was caused or aggravated by the Veteran's service-connected pilonidal cyst?  (aggravation means the disability increased in severity beyond its natural progression)

(d) If not, and specifically regarding each diagnosed bilateral hip and leg pain disability, is it at least as likely as not (defined as a 50% or better probability) that any such disability was caused or aggravated by the Veteran's service-connected pilonidal cyst? (aggravation means the disability increased in severity beyond its natural progression)

(e) If not, and specifically regarding each diagnosed bilateral hip and leg pain disability, is it at least as likely as not (defined as a 50% or better probability) that any such disability was caused or aggravated by the Veteran's back disability?  (aggravation means the disability increased in severity beyond its natural progression)

The examiner should consider and address as necessary the Veteran's report of back pain since service (that was reported during March 1953 pilonidal cyst treatment).  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

7.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


